TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00489-CV



                              Larry Dewayne Garrett, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 264,361-D, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On September 10, 2013, this Court notified appellant that the clerk’s record in

the above cause was overdue and that we had received notice from the district clerk’s office

that appellant has neither paid, nor made arrangements to pay, for the clerk’s record. This Court

requested that appellant make arrangements for the record and submit a status report regarding this

appeal on or before September 20, 2013. This Court further informed appellant that failure to do

so may result in the dismissal of this appeal for want of prosecution. See Tex. R. App. P. 37.3(b).

The deadline has passed, and we have received no response from appellant. Accordingly, we dismiss

the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: December 11, 2013




                                               2